IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

BRAD E PARKER,                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D13-6135

JODIE ANN PARKER,

      Appellee.

_____________________________/

Opinion filed July 25, 2014.

An appeal from the Circuit Court for Santa Rosa County.
John Miller, Judge.

Brad E Parker, pro se, Appellant.

Aaron B. Wentz of Aaron B Wentz, P.A., Ft. Walton Beach, for Appellee.




WOLF, J.

      In this appeal of a November 26, 2013, order modifying child support and

granting motion for contempt for enforcement, the parties agree that the trial court

erred in utilizing the mother’s income as reported in her bi-weekly pay statement

as her monthly income. The parties also agree that the trial court failed to comply
with section 61.30(3), Florida Statutes (2013), in determining the correct

deductions from the mother’s gross income.

      The standard of review from the grant of a child support award is abuse of

discretion. Seward v. Fla. Dep’t of Rev., 794 So. 2d 614, 615 (Fla. 2d DCA 2001).

A reviewing court will affirm an award of child support if it is supported by

substantial, competent evidence in the record. Reddick v. Reddick, 728 So. 2d 374,

375 (Fla. 5th DCA 1999). Finding no substantial, competent evidence to support

the trial court’s finding of the mother’s net income, we reverse and remand.

      In doing so, we remind the parties and the trial court that the definition of

“gross income” includes “allowances,” per section 61.30(2)(a), Florida Statutes

(2013), and that support for each child continues until the child turns nineteen or

graduates from high school, whichever occurs first, per the marital settlement

agreement.

      On remand, the trial court is to reconsider the calculation of the father’s

arrearages in light of the corrected modification of support and to ensure that

substantial, competent evidence supports any calculations of those arrearages,

including evidence of the father’s actual payments during the relevant period.

Because we remand for correction of the underlying support and recalculation of

arrearages, we must also reverse any findings that the father is in contempt. See

Brennan v. Brennan, 122 So. 3d 923, 927 (Fla. 4th DCA 2013). We also remind

                                         2
the trial court that any findings of contempt must comply with Florida Family Law

Rule of Procedure 12.615(d)(1).

      Finally, the trial court is directed to consider the relative financial resources

of the parties in accordance with section 61.16, Florida Statutes (2013), when

ruling on any requests for attorney’s fees pursuant to that section.

      Therefore, the November 26, 2013, order is REVERSED and REMANDED

for proceedings consistent with this opinion.

LEWIS, C.J., and WETHERELL, J., CONCUR.




                                          3